MANNING, J.
The bill in this cause was filed by Parker, a creditor of the late Isaac O. G. Greer, against appellants, Mrs. Lide and Mrs. White, and their husbands, of Sumter county, Alabama. The wives became purchasers of the lands in controversy, situated in Mississippi, at a sale made by order of a Chancery Court in that State, under a trust-deed executed by Greer, as security, to their father, Jere H. Brown, late of Sumter county, Alabama, deceased, for money borrowed by Greer of him ; which debt and trust-deed he gave to them, his daughters. The lands were bought with the debt; and it is not alleged that they were bid off at less than their value at that time, or that Mrs. Lide and Mrs. White received upon the debt, in property and money, more than was actually due, for the principal and interest of the amount leut by Brown to Greer.
It is not necessary for us to inquire into the intent — alleged on one side, and denied on the other, to have been fraudulent — with which the transaction between Greer and Brown was entered into by them. Whether the fact that Greer’s promissory notes to Brown, and trust-deed to Bogle to secure payment of them, were made for a larger amount *169than the sum Greer actually obtained from Brown and interest thereon, was the result of a scheme of one of them, concurred in by the other, to protect Greer’s property from other creditors, or was due only to the failure to get in from debtors of Brown some of the money he agreed to lend to Greer, and which the latter therefore did not obtain, is unimportant, in the view we take of this case.
It is clear that the property, which this trust-deed embraced, consisting chiefly of lands, was situated in Lauder-dale county, in the State of Mississippi ; and that Greer resided in that county, and died there ; and that the administration of his estate was there lawfully granted to one John Mclnnis. Though there are allegations in the bill that Greer was indebted to complainant, Parker, and other creditors, and was much embarrassed at the time when the trust-deed was made, and that it contained substantially all of his property; it is not averred that his estate was insolvent at the time of, or after his death; nor that complainant had brought suit at law against him, or his administrator, for the debt due from him, and had prosecuted it to judgment, or had even presented the note to the administrator as a claim against Greer’s estate. Nor is any administrator of Greer made a party to this suit. It is hence apparent, that Parker, who was a creditor by simple contract only, and without any hen, had not put himself in a condition to set up any sort of a claim to the aid of a court of equity to enforce the payment of the debt to him, unless he was entitled to it by virtue of some statute. —Sanders v. Watson, 14 Ala. 200; Halfmann's Executors v. Ellison, 51 Ala. 544; 1 Brickell’s Dig. 655.
The only statute that can be supposed to aid the complainant, is contained in section 3886 (3446) of the Code of 187 6 : “A creditor without a lien may file a bill in chancery, to subject to the payment of his debt any 'property which has been fraudulently transferred, or attempted to be fraudulently conveyed, by his debtor.” But, evidently, the property here referred to is property within the State of Alabama. It cannot be presumed that the legislature meant to give to its enactment, if it could do so, an extra-territorial operation, or to authorize courts of equity here, through their power over parties within their jurisdiction, to appropriate real and personal property situated in another State, to the payment of simple-contracts creditors in Alabama or elsewhere.
By the old common law of England, lands were not subject at all to be sold to pay simple-contract debts. Every State is entitled to have such a policy of partial or total exemptions, in matters of this sort, as it may choose to establish ; *170and that policy, whatever it may be (and that of Mississippi cannot be judicially known by the courts of another State, and is not shown by allegations in this cause), can no more be interfered with, or administered through decrees, agere^ in personam, of alien courts, that it can be prescribed by an alien legislature. It is a misapplication of the doctrine of the case of Penn v. Lord Baltimore (1 Vesey, 444), and of other cases relating to the specific performance of contracts concerning lands not within the jurisdiction of the court decreeing it, and of cases in which the plaintiff has been defrauded out of his title to lands so situated by the defendant in a cause, for a court in Alabama, at the instance of a mere creditor who never had any title to, or lien upon the land, once belonging to his debtor in another jurisdiction, nor ever instituted any proceedings there against it, to undertake to subject to the payment of the debt to this creditor such real estate within the dominion of another sovereign, by a decree in any form whatever.
It follows, that the decree of the chancellor must be reversed, and the bill be here dismissed; and the appellee must pay the costs in this court, and in the Chancery Court.